Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 1 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 2 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 3 of 23
                                  Case 20-12053-BLS                   Doc 1        Filed 08/31/20             Page 4 of 23
Debtor    Security First Corp.                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on
                                                  08/31/2020
                                                  MM / DD / YYYY


                             X /s/ Pankaj Parekh                                                          Pankaj Parekh
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X /s/ William D. Sullivan                                                     Date   08/31/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 William D. Sullivan, Esq.
                                 Printed name

                                 Sullivan Hazeltine Allinson LLC
                                 Firm name

                                 919 North Market Street, Suite 420
                                 Wilmington, DE 19801

                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 428-8191                Email address      bsullivan@sha-llc.com

                                  No. 2820 - Delaware
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 5 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 6 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 7 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 8 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 9 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 10 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 11 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 12 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 13 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 14 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 15 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 16 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 17 of 23
                                  Case 20-12053-BLS                Doc 1        Filed 08/31/20            Page 18 of 23


      Fill in this information to identify the case:

                   Security First Corp.
      Debtor name __________________________________________________________________
                                                                                  Delaware
      United States Bankruptcy Court for the: ______________________ District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff
     Westerman Ball Ederer Miller                                                                                                                        $150,000.00
1                                                                            Legal Services
     Zucker & Sharfstein, LLP
     1201 RXR Plaza
     Uniondale, NY 11556
                                                                              Legal Services                                                             $54,349.00
2    Haley Guiliano LLP
     75 Broad Street, Suite 100
     New York, NY 10004
     Aon Consulting, Inc. (NJ)                                              Consulting Services                                                          $20,309.42
3
     29695 Network Place
     Chicago, IL 60673-1296
      Zoominfo                                                               Trade Debt            Disputed                                              $18,000.00
4
      805 Broadway Street, Suite 900
      Vancouver, WA 98660

      Lilling & Company LLP                                                  Trade Debt                                                                  $15,000.00
5
      Two Seaview Boulevard
      Port Washington, NY 11050
      Immix Group                                                            Trade Debt            Disputed                                              $8,000.00
6     EC America Inc.
      PO BOX 412190
      Boston, MA 02241
                                                                             Legal Services        Unliquidated                                         $7,500.00
7    Nixon Peabody LLP
     One Embarcadero Center, 32nd Fl.
     San Francisco, CA 09410-3600

8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 19 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 20 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 21 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 22 of 23
Case 20-12053-BLS   Doc 1   Filed 08/31/20   Page 23 of 23
